{¶ 11} I respectfully dissent. The defendant herein was convicted of violating R.C. 2923.12. This statutory section provides, in pertinent part, that: "(A) No person shall knowingly carry or have, concealed on his or her person or concealed ready at hand, any deadly weapon or dangerous ordnance."
{¶ 12} The defendant raised as his defense Section 4, Article 1 of the Ohio Constitution which provides that: "[t]he people have the right to bear arms for their defense and security; but standing armies, in time of peace, are dangerous to liberty, and shall not be kept up; and the military shall be in strict subordination to the civil power."
{¶ 13} It is important to note that the Constitution of the State of Ohio is far clearer as to the right of Ohio citizens than is the Federal Constitution. Clearly, the statute violates the Ohio Constitution. A constitutional "right" which must be raised as an affirmative defense after a felony charge is brought against the citizen is not a right. I would reverse the decision of the trial court.